Citation Nr: 0603695	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to August 
1957 and from September 1957 to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal. 

The appeal was REMANDED in April 2005 for further development 
and now returns again to the Board.  


FINDINGS OF FACT

There is no competent evidence of a nexus between a current 
low back disorder and the veteran's military service.


CONCLUSION OF LAW

Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for the claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity or symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a low back 
disability.
 
The evidence of record clearly demonstrates that the 
veteran's back was injured in service in October 1955, and 
that he experienced pain associated with the back injury 
during service.  Furthermore, the report of the veteran's 
separation medical examination dated September 1965 indicates 
that the veteran reported experiencing back pain at that 
time, which he attributed to his October 1955 injury.  
However, the veteran's separation examination report 
indicates no abnormalities: the veteran's spine was normal on 
examination, with full range of motion in his spine, and no 
loss of strength.  Therefore, while the veteran did have an 
injury to his back in service, it appears that the injury was 
acute and transitory, as there were no findings of a back 
disability upon his separation from service.

Post-service medical records include notations that the 
veteran was examined by a chiropractor in July 2002 and in 
September 2003.  Although the chiropractor's records indicate 
X-ray findings of slight spondylitic changes of the L5 and S1 
vertabrae, there are no records indicating that the veteran 
was treated by the chiropractor for a back problem. 

Assuming that the veteran has a current back disability, the 
preponderance of evidence, however, does not show that any 
current back disability is related to service.  Although an 
October 2003 opinion statement signed by the chiropractor 
suggests that the current disability is related to service, 
the chiropractor's conclusion is unenhanced by any additional 
medical comment and therefore falls short of competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  There is no indication that the chiropractor 
reviewed any service medical records, suggesting that he 
relied on the veteran's reported history.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  The chiropractor's 
opinion further states that the veteran's back condition 
required regular care since October 1955; however, there is 
no evidence of such medical treatment in the record.  Indeed, 
from September 1965, when the veteran separated from service, 
until September 2003, when the chiropractor appears to have 
rendered a diagnosis, a period of almost 30 years, there is 
no evidence of record of a back disability.  Such a lapse in 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Service connection is not in order based on 
chronicity in service or continuous symptoms of a disorder 
first seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494.  

The Board remanded this case in April 2005 for the purpose of 
obtaining a medical opinion.  An examination was scheduled 
for September 2005; however, the veteran failed to report for 
the examination.  No explanation or request to reschedule the 
examination was received.  In the absence of the opinion 
which could have been obtained from the VA examination, the 
Board must adjudicate the claim based on the evidence already 
of record, which is insufficient to grant the claim.  38 
C.F.R. § 3.655.  

On this record, the Board finds that the veteran's in-service 
back injury was acute and transitory in nature and resolved 
itself without chronic residuals.  The veteran has asserted 
that his current back complaints are related to service; 
however, as a layperson without the appropriate medical 
expertise, he is not competent to render a probative opinion 
on a medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Given the absence of competent medical evidence of a nexus 
between the current complaints and the veteran's military 
service and the lack of evidence of treatment for a low back 
disorder from the date of the veteran's separation from 
service in September 1965 until July 2002. the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for low back disability.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of evidence is 
against the claim, that doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
May 2001 and May 2005; a statement of the case (SOC) in June 
2002; and a supplemental statement of the case (SSOC) in 
October 2005.  In addition, the Board remanded the case in 
April 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, and the pertinent laws and regulations, 
and the reasons for the RO's decisions.  It is unclear from 
the record whether the veteran was explicitly asked to proved 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that the veteran has been notified of the need to 
provide such evidence.  The May 2001 and May 2005 letters 
informed him that additional evidence was needed to support 
his claim and the October 2005 SSOC included the complete 
text of 38 C.F.R. § 3.159 b)(1), which includes such notice.  
There was no harm to the appellant; VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing of the 
notice to the appellant was harmless because of the thorough 
and informative notices provided throughout the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Thus, VA has satisfied its 
"duty to notify" the appellant.

The RO attempted to obtain pertinent records from medical 
providers identified by the veteran.  Specifically, the RO 
contacted three parties the veteran identified as having 
relevant records to be considered in his claim.  The veteran 
was notified that two of the parties did not respond to the 
RO's multiple requests for information.  There was no 
response from the veteran.

The Board remanded the case in April 2005 for further 
development, with instructions that the VA schedule a medical 
examination for the veteran in order to obtain a doctor's 
opinion as to the cause of the veteran's claimed back 
disorder.  The veteran was notified of the examination and of 
the consequences of failing to report for examination.  The 
veteran did not report for the examination.  VA has not had 
any failure to obtain evidence of which VA must notify the 
veteran.  38 C.F.R. § 3.159(e).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  


ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


